DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I and Species IX in the reply filed on 7/6/2021 is acknowledged.  The traversal is on the ground(s) that the groups do not lack the same or corresponding special technical features and there is no serious burden.  This is not found persuasive because the groups are directed to separate inventions; Group I is directed to a hinge classified in 16/225 pliant or elastic hinges; Group II is directed to a hinge roll which may be classified in 264/242 plastic and nonmetallic article shaping or treating joining parts for relative movement, or the invention could be classified in 428/292.1, stock material or miscellaneous articles: web or sheet which is not of specified porosity or 428/221 web or sheet containing structurally defined element or component.  Both the Group and Species restrictions are proper as each species and group requires separate classifications and different fields of search.  An axial member may be found in a hinge that is separate from elastic and living hinges, shown in US 8,156,613 B2.  Multiple layers with a reinforcing plate may be found in a myriad of areas in cpc/uspc as demonstrated in US 10,709,946 B2 or 9,966,174 B2 with no hinge.  These prior art references demonstrate that there are separate special technical features not present in the independent claim and not in the selected species.  The requirement is still deemed proper and is therefore made FINAL.
Claims 2, 7, 8, 12, 13, 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/6/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, 9-11, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Masini et al. (U.S. PG Pub. 2014/0007377 A1) [377].
Regarding Claim 1, Reference [377] discloses a hinge (hinge) configured to connect a first pivoting body (left) to a second pivoting body (right) in a relatively pivotable manner, the hinge comprising a sheet body (1, 6, 3, 3’, 7, 7’) configured to attach a first end of the sheet body to the first pivoting body, and to attach a second end of the sheet body to the second pivoting body, the sheet body including: a plurality of layered sheet members, and a pivot shaft (pivot of 1, 6) between layered sheet members of the plurality of layered sheet members to allow the first end and the second end of the sheet body to pivot relative to each other, the pivot shaft including a soft resin part (6) between the layered sheet members.
Regarding Claim 4, Reference [377] discloses wherein the pivot shaft further includes a bulge (Fig. 5 outwardly bent portion) projecting outwardly at one layered sheet member of the plurality of layered sheet members on a major face (face on top of page) of the sheet body, and configured to increase a distance between the layered sheet members toward the major face compared with a distance between the layered sheet members at the first end or the second end of the sheet body.
Claim 5, Reference [377] discloses wherein a pivot center configured to allow the first end and the second end of the sheet body to pivot relative to each other is inside the bulge and between the major face and a highest bulge point of the bulge.
Regarding Claim 6, Reference [377] discloses wherein the soft resin part is between the major face and the highest bulge point of the bulge.
Regarding Claim 9, Reference [377] discloses a hinge configured to connect a first pivoting body to a second pivoting body in a relatively pivotable manner, the hinge comprising a sheet body configured to attach a first end of the sheet body to the first pivoting body, and to attach a second end of the sheet body to the second pivoting body, the sheet body including: a plurality of layered sheet members, and a pivot shaft between layered sheet members of the plurality of layered sheet members to allow the first end and the second end of the sheet body to pivot relative to each other, the pivot shaft including a bulge projecting outwardly at one layered sheet member of the plurality of layered sheet members on a major face of the sheet body, wherein the bulge is configured to increase a distance between the layered sheet members toward the major face compared with a distance between the layered sheet members at the first end or the second end of the sheet body, and a pivot center configured to allow the first end and the second end of the sheet body to pivot relative to each other is inside the bulge and between the major face and a highest bulge point of the bulge.
Regarding Claim 10, Reference [377] discloses wherein the pivot shaft further includes a cavity (space between 7 and 7’; space between 7, 7’ and 6) between the layered sheet members.
Regarding Claim 11, Reference [377] discloses wherein the pivot shaft further includes a soft resin part between the layered sheet members, and the soft resin part is between the major face and the highest bulge point of the bulge.
Claim 15, Reference [377] discloses wherein at least one of the plurality of layered sheet members includes fiber material (fiber layers 3, 3’), and the sheet body has at least part of the fiber material woven with inclination with respect to the pivot shaft.
Regarding Claim 16, Reference [377] discloses wherein the sheet body further includes an identification part (indent and bend of 1 when bent) for identifying the pivot shaft.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Examiner notes that the bulge configuration is known and disclosed in US. PG Pub. 2012/0176736 A1 and US 2019/0382164 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/JASON W SAN/Primary Examiner, Art Unit 3677